DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: there is missing a Provisional Application No. 17/088,277 in the Specification filed on 03/03/2021.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,321,854 and claims 1-16 and 18-20 of U.S. Provisional Application No. 6/443,389 and claims 1-19 of Application No. 17/088,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. 10,321,854 and Application No. 16/443,389 and 17/088,277 fully encompass, and therefore anticipate to their independent claims accordingly, and wherein the claim similar to one and another.  While the patent and the co-pending claims do not specify “wherein the alarm system activated before the first end and the second end are separated”.  The claimed 
“wherein the second shortened strap is disengaged from the first elongated strap by pulling the second shortened strap in a first direction; and wherein the alarm system is 
“A cord configured to detect movement of the first end relative to the second end; and wherein the alarm system is activated when the first end and the second end are separated” is inherently to the claims for alerting when the strap ends are moving, sliding out and/or separating from one and another ends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antunovoc discloses the head strap in a disengaged configuration, extending out of the pocket with the first end secured inside the pocket and the first couplers disengaged from the second couplers.  The head strap in an engaged configuration, wherein it resides entirely within the pocket with the first couplers engaging the second couplers.  The first couplers are adapted to engage the second couplers in multiple positions, thereby making an effective length of the head strap adjustable while the head strap is in an engaged configuration.	[US 9,386,863]
Grundun et al discloses the first strap section is provided so as to run anteriorly along the body of the patient away from the arm section, and the second component is directed toward the posterior, such that the second force effects a retroversion of the first arm.  It is furthermore preferable if the first strap section forms the first end of a circular strap which is designed to run circularly and horizontally around the patient, 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/20/2022